          Case 2:20-mj-00411-DUTY Document 1 Filed 01/30/20 Page 1 of 1 Page ID #:1
                                                                                          ~: j j   k::' ~.-y
                                                                                          i   i ar ~, L~




                                                                               ~~20 J~ 30 PN i2~
                                                                                            ~ ;F            ~.+ ~;
                                                                                  ti'~ '~ ~ .~l C~.~ a 'j -
                                                                                           ~ u'w ~~'~~~L
                                                                              :̀s v ~                     lN"
                                   UNITED STATES DISTRICT COURT                          i`-T_-.
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                          CASE NUMBER


                                            PLAINTIFFS)

                                                                       ~~-Nt J- ~~'~ll

                                                                          AFFIDAVIT RE
                                         DEFENDANT(S).              OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:
in the                             District of    Ca~~v--                      on
at c~ v          Q a.m. / p.m. The offense was allegedly committed on or about
in violation of Title                             U.S.C., Sections)      1
to wit: Pig.sP~~.r~l           n~5~c4~— 1 S~ ~~' rya U n A.er~w~z.~_ +~u

A warrant for defendant's arrest was issued by: ~lr~'1-tip—.-~ ~!'~StiG~~

Bond of$                              was ❑set / Q recommended.

Type of Bond:

Relevant documents)on hand (attach):



I swear that the foregoing is true and correct to the best of my knowledge.
                                                                       ~2
Sworn




                     ` ~C~~

Signature of Agent                                IZ~2~ Print Name of Agent




Agency                                                      Title


CR-52(05/98)                          AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
